

116 HR 1141 IH: To make technical corrections to the Guam World War II Claims Fund.
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1141IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. San Nicolas introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make technical corrections to the Guam World War II Claims Fund.
	
 1.Appropriation of funds for Guam World War II Claims FundFor purposes of carrying out sections 1704 and 1705 of title XVII of division A of Public Law 114–328, including administrative costs incurred by the Foreign Claims Settlement Commission and the Department of the Treasury for deposit into the Treasury as miscellaneous receipts, there are hereby appropriated amounts in the Guam World War II Claims Fund established in section 1703 (including amounts deposited in prior years) which shall remain available until expended: Provided, That not more than 5 percent of such funds may be used for administrative costs.
		